EXAMINER'S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruno Polito on March 23rd, 2021.

The application has been amended as follows: 
	Claims:

11. (currently amended) A method comprising: 
receiving a reference signal from a first sensor, the reference signal representing external noise; 
processing the reference signal through a noise cancellation path comprising a noise cancellation filter and a variable gain component, to generate an anti-noise signal; 4Application No.: 16/721,580Docket No.: GOOGLE 3.OF-3349 

adaptively adjusting the noise cancellation filter in response to the reference signal [[the]], the error signal and an adaptive gain control process to cancel the external noise at an eardrum reference point; and 
tuning the noise cancellation path to optimize noise cancellation at the eardrum reference point based on the error signal.


The following is an examiner’s statement of reasons for allowance: 
Regarding claims 11-14 and 16-20, none of the closest prior art, such as Park et al. (US 20110007907 A1) and Nicholson et al. (US 20120140917 A1), expressly teaches or reasonably suggests, along with the other elements, a method performing the steps of processing a reference signal through a noise cancellation path comprising a noise cancellation filter and a variable gain component, to generate an anti-noise signal, adaptively adjusting the noise cancellation filter in response to the reference signal , the error signal and an adaptive gain control process to cancel the external noise at an eardrum reference point, and tuning the noise cancellation path to optimize noise cancellation at the eardrum reference point based on the error signal in a manner as claimed.

The following is an examiner’s statement of reasons for allowance: 
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654  

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654